7 ,0- p -• .. - 1                            i ,
) Lfr\ -   t: j 1_ v11,
                                                                      A ,"
                                                                      r r'''                                                          C), -)\ -)e                   Dckthl D
                                                                                      . \.. . .. ..., ri                                                                    08/02/2022
                                                                                                                                                                            08/23/2022
                                                                                                                                                                          Bowen Greei wood
                                                                                                                                                           it i ii.... 06:11 -ZgPORNE,ME
                                                                                                                                                                                      ANA
                                                                                                                                                                                         COURT


                                                                                                                                                                        Case Number: OP 22-0413

                4:3           %,,....Alk b'rvl           ' 1k       MCC")                     Qo el Le v- 9_1
                                                                                                                                                            AUG 0 2 2022
                                                                                               1 7.13EE.'urt
                                                                        ‘ OA° leo 1)12.±-2_ .c11
                                  i`&`-_..,). ,elck 111 -t %S
             eKol                 ‘..,„..) r 1 t -, *43 I 11 vre_ T-.. rd s   I'D Ck. ekv\f`l;!In
                          Qt.(             pzt.cit-eY                   4. eN             .13tAitt-               -Sittlev ilcAb.,,,)
             ‘e)
                                                                             t'`.-•       .           C- .L‘••- rei 5. 1—                           are\
             C_Ok"V\i-                       )      CALASt
                                                          a 5L                   -t- 111:1,5           CD l" ,r4                "i*L,      ..¢.Ke rc.i.jf
              \i,-)         -('-; e-.15      4-0
             44-.-le'ers,/ k ole--i                           c....vicy+ (0 \ cA,/..,(                           --t--‘i\ is ok-se,
             "Tki_ v.( chArt.                                   ca. ..1k v'ciJ                   1 S5 tA.4S           (- -•        1- Lc                Cu-Se
             -tL„- -                      --t- Le             TD‘ .51 y-i(-I-- Coki, 4                                 1,\ aLs          f-e, 1 t cri
              0 r            ca --kAseci                  i -t,                                  PIIry I I
                                                                       a ck, te% o t./.3 11,01542_ .                           0 v.\

             1:5 ,, Z.0 7...1 -1-           ____        .,_)0....s c..,24 4-4 3 \--cc! ft> /- io ro Le4.44 0 y,
                                                                                                .5si to-\ df .
             u \ o k its,i-jo ,-, ok_i&A cl.o,Y-cie 4 LAJ d- i..., f Q_J-e.
                                                                                                 ,. \ 5 ikeil
             4 cx_Ae,...! 4.., i c,c.2..s 8..v i....&0\15. ...i... ,./......st,.1 fvtYk cksrvo
              ..., ,t\k-A              .,..c yV Vo/-Lo 1... k , Pt s (.4 +0 c{ck '-is.i
      )      a t,;_e_)                           ., vo i -1_01-L } -11,63
                                         --3- )A:)                                                                     -Ls         -},kt          (_)    \... 1
                                                                                  d, 1_,
             rouo(-4 cA.ffe rekylc...t -f--k-A- -1_ V‘a,ve.. (-14..
                                                                  44.kJ 4.0 tt jt.
              keLQ f..._ 54 (N.-.\-- co (..,..1,\ i Le...sj ¿.e.
              c-1,:t.i-   tA- r--- k Sl t-I .‘ c,- t-- Liik.&-V- 4 045-e kt 4i r\    hx.

                                  ic.-    ilD           -c Ci l r             43,1,4              X' e-e.e. an             i - lr- r c.\           P,_..
              ri+Q
              L, e_                       cks           v-e...ctk. .1.c.,-k-i eN3 0,- kAp, r 145                                       1-0          ks...\ke
                                                                                I:, N. +                        4 Q.           4        Tt-a_ ,r .‹...
                         k.A..)
                                                        CAJA          'It +t 4 t. it) JR- ‘ra..14/,0\4„               ka•t•-t_13,...\LLO ki-b%4
              \APLS                to-ex Y\
                                                                                                      4/.),J.t.-c ,,..._     It...,,,.:). .k. 4         okyl oi
              ' t. v.‘        (-CD tg tk-A l.A.N\A CPA- 1 OA                                  k9-e_k--1
                                                           -TkILS-e_ ,.,e,.. 4-1-V
                                                                  co 14/.1..s k,  -   ,S Jet (...•
              \\,,,__v)            likj.i . V-ty,,-`t
                                 k. tr. r, v trt      Vre cs14/ LAS e_ yk ,z,  kg.,,C0A r..$) i,,,,r
              -k--1.1 kp-e....
              s.,..\0‘4--i-c-,„..V, cv, i.)i c.o.,-sfk \ v\t...s t -e..t. PN 144 \ 4
              afk d -rt./                1 tpck-t-,54--- L.,..vio
                                                               %
                                                                  cicd-c
                                                                      ,
                                                                         ., f 1,t_ckt 1,..
               Te (2( A ue a                        Losck.s             t(e,e.A.+                      -hrok               ktz,J            A G AIN
                                          (- ID IrN..    L.                             L__ 114/•AD t'N:tA.,S-d-__ Tk
                                                                2.4,i._f_A__ Se_i i_t_YAL                                                                  0-,Sit
                 oe_c v\
 _,                                                              Q-            Ctk .r . R.C.*            ‘,/ \ 1:A .f. /. 0 /1          of              A"-‘)
               't        St.oL42 3            a    Vit.

                                             LA4ri ov, cJ                    r .k ..)\&.k                  6,L e... tco c-c s.-s
                                                                                                        4 -o ,

              ...v\a
                Co ii..,y-i-4
                                         +o e 4-4--e_ ck-; -14.                                  cou,i\si l . -TVA_ 5eCoe\ a
        .        ,
                  1..tSt A. ,
                            A               4-"\Acic-                      li                    ce.e..k ' w -et Ck                                          4--k-,                  6 ,t
                  r-e-v.‘ e ...,)            '1,5            Gs.          aittek;cs...1                         6       E            Mo                          f14
                                                                                                                                                                   / - '14
                                                                                                                                                                         / . t2, fiarila___

                 A; ,,,,c; cs Asa e                 v-, 19,4;)v- y-Ai e si \oU clap_l
                                                                      +.c.,          r(           _o_________
                1-, \.9v .-.. a t vi   I ) 7 t)_vi ,           Nit ..,_ ci)LAc ( \         ..,..;                                                                                       L e   oi

                 01.     kr,, LO "Id    R-) Al. 5 PI i Cc - - V1
                                            cat\                 4/.-1_ - Cc; Ce - ck -,- e - ±tr --
                 \ rt ter ,..„.is,; IA( c14;1g 5. c--Vts r-s.rot & NA e A- 1.....ItA c
                \Dot \ e•-c. o in      tt\-o sk-e1.4-.e-Ns Fr-14/. tI V 14/-cr-c, +t, IAA.14/, e
                1.,...e 0...e To.; cr. tok (x5 V, , zX 0,c                     \A-4 C. 40.7\---C.!                                           t

                          k                        --o                                      1......   i.                             e   6         +.4_ e                                                     e.
                  ‘ lA.4                  47-e, sz). cost (-AAA( - cx.sfkck tt:::TP - (\e‘t
                                  1,0k.,,, rja v.,
                 &-) -k-N-i a. k &',1,_\. ,S i)tn 1 - \ A. a CAtes. 4-4 ) Kt cii" MI ,
                 PI jr c.-0 iti e_ ncyi n+ a.4- \--ekr tor : e c-( nb tk, ( S l'AiSfao vs
                                                   6         1
                 u.ns ci ,e '4‘.e cl) -1--                                           u14/scs v\ vA- colk u.e. i i;,                                              cv • kr er...1 0                   11

                LOC\
                     ..)
                           •- \         so
                                    t-- cur\                                                     k..?..y\ak.,\ --4-                      4u                _p bi ".±                        ri v.."14/
        - — av14/.-j--4- 'st.rc.le-1- - (- ).;k4" C.                                           ‘k.-t i          71..p.- ki ek,t                       1-aece,:i.,,zi.a                           -Z.
                Aokik '4 .              tt_t4t.k...)                 tt.,..p                    re.c...$ 0 vCi ..1.,5                            \,q k; 6
                                                                                                                                                                             (
                                                                                                                                                                                       de        Kr 4         .

            t             \/)     .V        eQt          •        - HI\     0. *               - e Vt2                      k 2.%A .3      tk                     1) IC"               +1 -. MA

                lA ;\ tk."        0    LA'               \O • QA M                   1    cce m v•-1                          IA                 co....c rt" /                        "1- kf2-
                4 42.ke.:a.c\               0 c-             i,„n. &Ard.-in,,, .4.0. ' (Ai c te•-• ; q                                                                   "i"\A                                vil j_____
                { Tit s` \ \-14/ kr ?        +-0                 ‘1-di CI            C‘               k 9-ck r; vi                           Fekkr                   el. Q       US COLIM C t
            +Ljc-               et -A-61 11r                 . (Ab        rA)ri           fil ...)             No kki               -re \Lan+ .                         '''F“-o r                C 14
                                                                                                                                                                                                    /- .

                fe-Ctkr        et, 0 r( Sre Ck-^                                          +1' 1a ‘) NA j ( V-VQ\.\9\ I \'`i SSD
                       Jr. .1 1r\ At    C CpACkFl                                          kiN, \ A' ‘A IfS" \ ki 0v.4-tz, ,r 'eke i_i oarkeli
            +ti 14/-e-            kSkec\--e's                   pteose c__\-,-,\--4_ * -c..'“,
                                                                     iett\ k LA. T e                       +0
            cost e :-.1 vs, - 0... , ir; 1......e.V.:,.3 „A-KA.pon e r - 0.:,re 0.1 \
                \)\,;:,LA--ion)                        r r i-             (‘A k.,.               CO‘nti                 - 1    if   k-a41 con ck \                               q    rte.- Lt         (I .
                                                                                                                                                                                          J
            oskek               r k 0, \N.+                       iv -)      A k           i          ?vbc.e. S3                                  l•-A-•)                        CcL5e_
                                        d          I
            PrV e -C-sCS                Vc Chcr                   e..n t.                   twki                  Cx./..\-                       -t-..\_         0               o{--- jrk..e
            jr \rre• e                      cA-Verie14/ a v\ ck                                            Q   \i t,0           . 01     ‘..) o k-e..S                ()Q.( .e ‘,--,\
---AaC----R--\-b-e-S-----S)
                         H 'rM                                                       • \                                                                                                                              —
                                                       coys_v*                                                   voceeaun3                                           u_v\t‘i,cr                     Ok

            PA\         VLACC                cDtt e-                                                                                                                    co\
                                                                                                                                                           ‘1‘                         a. rckai
               :\k±cetS
      \,_a_vs,s___;
    ._,±                   Si. -        1— t.)_vas+ \m„,cuLe.
     ck. frckc 4-0,k-e_ taj rte.in,Hi ,pt iv„:„D en. t-,-+4 0 e\
                                                                                                    , v. -vv...I      i Al   9'2-' 6 cšC\ Lcj
                           --r                                                                                                    kr,. Lo
         exi es ,..,,             6-04.,y                t rtAl )                CA.i <                      cv A -4,-) ti. 6,..es.,               -1-Att.i 1
         ‘.s c.... cyos;                              ; 'CI O.     C +1          CA             t       \i'l C....4              1 r's   ketrt,       c'          / 5
                                                                                                                                                              0- 14



                           % 'kJ°           "    'I         i      \ S*                415               CI-44.      1,     it itt, C.,0,1".
         C-4:"A 44

                        00,1 .5 -1-rina-                  a rb               ;        tk.e, r of-                                3(-0-A-e- r •v14/.) \ GU
         \     re -kAn a-                             tY 4 .       ‘r"    ‘',) 0 V4C.4 . -1-Lt                               ti ri-it ; e 7                  cip,/...14-

     ,          Vr..3             A:0             k" cz:, e.             A            ik ci_e"-,r i "-. 5                 -r---c)r_           1,44. 14/.ki        cs.n)...ws‘ \

     vi %-, \tik-O-C                  IN4-_,"           ri `‘,,..4-               i---n             ( 4' (1-c-c—      c...A- iv-e...            C.0‘......tAtts. ‘        -

    7- \ A-4-             -01 sAmi-i CA"                         C0v..-VA-                   \ t "ov• ' 4 AA                     pti ,Irce(1,L-e 6V-
         f-ra- 0-                     RA\       \r cot\ ci. . see,                           a,                 tThr e, & \          'Ai \ 0‘ cc              j

         k\A_L--,        ("rye.s 'Ic--; k.LAA--; 14 " oN .                                It.                  km"        A- 0           0.           C-co,,i,     r
         "
               ...11,

                 A" 5ees-an                             i--kge-Ak.                    71-1.A. ;                 '° i t'4-in-r 4-                   C't;L,'L‘Pr--                   ,
         E
          IV CA ktr \*2-1-. r t       .)        'Cl 0   ,±1 )-      tAt.A.C‘.1." Lef                           -N.,          tk          z.         c ci...4 t


     ‘J .k 0 \c-A- e.,3                    Y"t- LI             r 'I el \AZt             4 -0                 aw.. e          e 'C•C C-0 SS ,                 5e-Ni tf Ca

         Ot             i‘, i     '        Con:         -1-i-ini.1-i 0 n 0.1 v:i c\e\-1-1                                           .4:-.             l)            c..       Gi

         wteacnas tin (I.{ own c flif t...k.srlfon;( i t %.,..e,r ®+                                                                                       ,sim.\-R,-
         \,,_:.\ & e \ ....47 oT kt,xtc c„...re, . \,"...QrAN.4.,tely..
                                                                                                                                    1' t
                                                                                                                                                                                   I
                                                         e•                                                    S La                  \ I'        .13. ...                          1I
                  Bet t S                                                                                \
                                                                                                                                                                                   i
                                 ALL r 3s ( ii-'9                                                                                 Csna c 4-                                        1
             V CO1
                 4/*                                                     Tina ,*                         tkA:t c'
    ....t.
       J       fv.CISe                                   r \ I:t          C                                  * 1             o           r          "t- L.

     COLS C. .                     \C.,._ cr., N \,.- (-1-1D Yr ,......\ to \;.-ve .4--i ov\te,..
                                - I\ A ct in
         o.s            ____cgids_s_chys j :: L- y..ir.. ±      ---
                                                                AE-         i:.y.___/,‘_0).       ..


                                                                                                                                                                                   ,
                                                                                                                     S n C.e r‘
                                                                                                                               /
—                                                                                                              INJ           VN\ 0,3 Pfeji
                                                                                     Form io(4)
                                  CERTIFICATE OF SERVICE
          I certify that I filed this


    Ent tiun
_   0 Other                             _
                                         /Name of document]

    with the Clerk of the Montana Supreme Court and that I have mailed or hand
    delivered a copy to each attorney of record and any other party not represented
    by counsel as follows:



                       5-ta 1-                    M on twat
                      [Name of opposing counsel]
                      Ak14/ 9 C ykeij 67-04-e,r4.

                       Po Pox aoillof Hetena
                      [Address]
                                                                         v--ago
                      Counsel for       5-\---k\-e, 0             y\oakr-orA

                     [Other party representing himself or herself]




                     [Address]
              DATED this                day of el7i,t/i                        ,20   .

                                                          17 -
                                                    [Signature]

                                                     AliaM1046 of9 1/ora-
                                                    l-Print name]




           0 Montana Supreme Court